UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6441



CHARLES JACKSON,

                                            Plaintiff - Appellant,

          versus


JOHN B. TAYLOR, Chief Warden,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-99-1612-AM)


Submitted:   June 15, 2000                 Decided:   June 23, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Charles Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Jackson appeals the district court's order dismissing

without prejudice his 42 U.S.C.A. § 1983 (West Supp. 2000) com-

plaint. The court dismissed Jackson's complaint based on his fail-

ure to comply with its prior order directing him to particularize

his complaint.   Because Jackson may proceed with this action by

amending his complaint to provide the information requested by the

court, his appeal is interlocutory and not subject to appellate

review.   See Domino Sugar Corp. v. Sugar Workers Local Union 392,

10 F.3d 1064, 1066-67 (4th Cir. 1993). Accordingly, we dismiss the

appeal for lack of jurisdiction.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2